[e32307-10363182454192fb0e_1.jpg]

Banc of America Leasing & Capital, LLC Equipment Security Note Number
21943-70001

This Equipment Security Note No. 21943-70001 dated as of December 29, 2010 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 21943-70000 dated as of December 29, 2010 (the “Master
Agreement”), by and among Banc of America Leasing & Capital, LLC (“Lender”),
Skechers U.S.A., Inc. (“Borrower”), and Bank of Utah. All capitalized terms used
herein and not defined herein shall have the respective meanings assigned to
such terms in the Master Agreement. If any provision of this Equipment Note
conflicts with any provision of the Master Agreement, the provisions contained
in this Equipment Note shall prevail. Borrower hereby authorizes Lender to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Equipment Note. The
term “Agent” as used herein shall mean Bank of Utah or such other person or
entity (including Banc of America Leasing & Capital, LLC) as Lender may inform
Borrower from time to time, and Borrower hereby acknowledges that such Agent as
designated from time to time shall be agent for and act on behalf of Lender.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed,
or cause Agent to proceed, at once to exercise each and every one of the
remedies provided in the Master Agreement or otherwise available at law or in
equity. All of Borrower’s Obligations under this Equipment Note are absolute and
unconditional, and shall not be subject to any offset or deduction whatsoever.
Borrower waives any right to assert, by way of counterclaim or affirmative
defense in any action to enforce Borrower’s Obligations hereunder, any claim
whatsoever against Lender or Agent.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of Equipment
described in Exhibit A attached hereto (such Exhibit A to be updated from time
to time).

Location of Equipment. The Equipment will be located at the Distribution
Facility.

In the Master Agreement, Borrower has granted a security interest in and to the
Collateral, whether now owned or hereafter acquired by Borrower, to Agent, as
agent for and on behalf of Lender, in order to secure the payment and
performance of all Borrower’s Obligations under the Master Agreement, this
Equipment Note and any other equipment note(s) entered into pursuant to the
Master Agreement, all as more particularly provided in the Master Agreement.
Lender’s agreement to provide the financing contemplated herein shall be subject
to the satisfaction of all conditions established by Lender and Lender’s prior
receipt of all required documentation in form and substance satisfactory to
Lender in its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $39,324,990.51, together with interest thereon
as provided herein. This Equipment Note shall be payable by Borrower to Agent,
as agent for and on behalf of Lender, in 60 consecutive monthly installments of
principal and interest (the “Installment Payments”), in arrears, commencing on
January 29, 2011 (the “Initial Payment Date”) and continuing thereafter through
and including the Maturity Date (as defined below) (collectively, the “Equipment
Note Term”), together with one final payment on the Maturity Date (the “Final
Payment”; and together with the Installment Payments being collectively referred
to as the “Payments”). Each Payment shall be in the amount provided below. The
Installment Payments shall be due and payable on the same day of the month as
the Initial Payment set forth above in each succeeding payment period (each, a
“Payment Date”) during the Equipment Note Term and the Final Payment shall be
due on December 29, 2015 (the “Maturity Date”). All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each. The final Payment due and payable on the Maturity Date shall in any event
be equal to the entire outstanding and unpaid principal amount of this Equipment
Note, together with all accrued and unpaid interest, charges and other amounts
owing hereunder and under the Master Agreement.

(a) Interest Rate. Interest shall accrue on the entire principal amount of this
Equipment Note outstanding from time to time at a fixed rate of Three and
54/100 percent (3.54%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the Advance Date set
forth below until the principal amount of this Equipment Note is paid in full,
and shall be due and payable on each Payment Date.

(b) Payment Amount. The principal and interest amount of each of the first
fifty-nine (59) Payments shall be $531,390.74 with the final Payment of
principal and interest in the amount of $12,635,465.52.

3. Prepayment. Borrower may prepay the outstanding principal balance of this
Equipment Note, in whole or in part (provided, however, that any partial
prepayment shall be in an amount not less than $500,000.00), on a scheduled
Payment Date occurring after forty-one (41) months from the date hereof solely
upon at least 30 days’ but not more than 60 days’ prior written notice from
Borrower to Lender (unless prepayment is pursuant to Section 5(b) of the Master
Agreement), provided that any such prepayment shall be made together with
(a) all accrued interest and other charges and amounts owing hereunder through
the date of prepayment, and (b) the Make-Whole Amount (unless prepayment is
pursuant to Section 5(b) of the Master Agreement); provided, however, that, if
any prepayment of this Equipment Note is made following an Event of Default, by
reason of acceleration or otherwise, the Make-Whole Amount shall be calculated
based upon the full original Equipment Note Term.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:



  (a)   reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;



  (b)   represents, warrants and agrees that: (i) each item of Equipment has
been delivered to and unconditionally accepted by Borrower for all purposes
under the Master Agreement and this Equipment Note; and (ii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower since September 30, 2010;



  (c)   authorizes and directs Lender (i) to advance the principal amount of
this Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of the Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower, and (ii) to
enter the date of such advance below Lender’s signature as the “Advance Date”
for all purposes hereof; and



  (d)   agrees that Borrower is absolutely and unconditionally obligated to pay
to Agent, as agent for and on behalf of Lender, all Payments at the times and in
the manner set forth herein.

     
BANC OF AMERICA LEASING & CAPITAL, LLC
By: /s/ Gail C. Beall
  SKECHERS U.S.A., INC.
By: /s/ David Weinberg
 
   
Printed Name: Gail C. Beall
  Printed Name: David Weinberg
 
   
Title: Vice President
  Title: COO & CFO
 
 

Advance Date: December 29, 2010
 

 
   

EXHIBIT A TO EQUIPMENT SECURITY NUMBER 21943-70001

Equipment

                                                              WYNRIGHT PURCHASE
            QUANTITY   UNIT OF MEASURE   DESCRIPTION   VENDOR   ORDER #   SERIAL
NUMBER   COST   STATUS   1     LOT   WAREHOUSE SIMULATION   D-2 CONSULTING
SERVICES  
14088001  
ORDER # 08-210  
$139,184.64  

SALT LAKE CITY, UT
                                       
 
  1     EA   CROSS-BELT TRAY SORTER   BEUMER CORPORATION     14088002     ORDER
# 607-011189   $ 4,777,005.22    
MORENO VALLEY
STORAGE WAREHOUSE
                                       
 
  1     EA   AUTOMATED STORAGE & RETRIEVAL
SYSTEM   DAIFUKU AMERICA
CORPORATION     14088003     ORDER # CAF00012   $ 18,551,830.37    
MORENO VALLEY
STORAGE WAREHOUSE
                                       
 
  1     LOT   PRELIMS/ANALYSIS/CALCS/DESIGN   STRUCTURAL CONCEPTS     14088004  
  VARIOUS   $ 31,472.00    
WYNRIGHT OFFICE,
CHINO, CA
                                       
 
  1     LOT   CONVEYOR   AUTOMOTION, INC.     14088005     ORDER # 281270   $
8,991,770.15    
MORENO VALLEY
STORAGE WAREHOUSE
                                       
 
  17     EA   TELESCOPIC EXTENDABLE
CONVEYORS   FLEXIBLE MATERIAL
HANDLING     14088008     MODEL # MR3-25/80   $ 1,052,578.37    
MORENO VALLEY
STORAGE WAREHOUSE
                                       
 
  27     EA   NARROW BELT SORTERS   TGW — ERMANCO, INC     14088009     ORDER #
1108763   $ 2,328,625.79    
MORENO VALLEY
STORAGE WAREHOUSE
                                       
 
  1     EA   HIGH PILE STORAGE PERMIT   PREMIER FIRE
CONSULTING, LLC     14088010     ORDER # A-1786   $ 3,640.00    
WYNRIGHT OFFICE,
CHINO, CA
                                       
 
  1     LOT   CONTROL PANELS/SOFTWARE   PYRAMID CONTROLS,
INC.     14088011     ORDER # P0835   $ 1,587,515.71    
MORENO VALLEY
STORAGE WAREHOUSE
                                       
 
  1     LOT   D SIZE DRAWINGS   BOOMERANG BLUEPRINT     14088012     ORDER #
14822   $ 110.82    
WYNRIGHT OFFICE,
CHINO, CA
                                       
 
  1     LOT   FREIGHT   VARIOUS   VARIOUS   VARIOUS   $ 1,861,257.44    
N/A
                                       
 
TOTAL   $ 39,324,990.51                    

